Title: To George Washington from Colonel James Wood, 17 January 1779
From: Wood, James
To: Washington, George


Sir
Winchester [Va.] 17th Jany 1779.

Before I left Williamsburg I did myself the Honor of Inclosing your Excellency a Copy of the Act of Assembly for recruiting the Virginia Regiments which passed the 19th of last month; and have now taken the Liberty of Inclosing Copies of Such Acts and Resolutions as respect the Army. the Assembly have Deferred Opening a Land Office from a Just Apprehension that it wou’d engross too much of the Public Attention at this Critical Juncture. the reserve they have made for the Army I think a very Ample One; and is Universally allowed to be the Most Valuable part of the Back Country. I find from the Information of the Members of the Assembly, that there are in almost every County a Number of the last Draughts, many Soldiers who have formerly Obtained Furloughs, and a great many Deserters, who might be Easily Collected, if proper places of Rendezvous were Appointed; and they had an Assurance of your Excellency’s Pardon. I am well assured that with the Increased Bounty the Regiments may be readily filled up, if the recruiting Officers are Active and Industrious.
I am but Just returned home from Williamsburg, where I shall be under the Necessity of remaining sometime to recruit My Horses, and shall then proceed to the Quarters of my Regiment. my wife Still Continues in a very Dangerous and Declining Situation. If your Excellency Shou’d have any Commands for me, or shou’d think my Presence with the Regiment Immediately Necessary I shall be Exceedingly Obliged to you to signifie it by a line put into the Post Office Directed to me at Winchester Via Baltimore, and your Orders shall be Instantly Complied with. I have the Honor to be Yr Excellencys Very Obt Servant
James Wood
